— Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered August 12, 1988, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating that part of the sentence which ordered the defendant to make restitution; as so modified, the judgment is affirmed.
*299On July 13, 1988, the defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree in satisfaction of Indictment No. 67843, in exchange for a promised sentence of an indeterminate term of two to four years imprisonment. On August 12, 1988, the promised sentence was imposed, but the defendant was further ordered to make restitution of unrecovered, so-called "buy money” in the amount of $20. It was improper for the court to order the defendant to pay restitution of the buy money (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948; People v Vigoya, 173 AD2d 582). Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.